In an action by plaintiff-wife to recover damages for personal injuries sustained when she fell on ice on the sidewalk, and by her husband for expenses and loss of services, judgment in favor of plaintiffs unanimously affirmed, with costs, on the authority of Rosenberg v. City of New York {ante, p. 927), decided herewith. The accident occurred about seven p. m. on Wednesday, January 22, 1936, on the Queens boulevard side of the Kew Gardens Tavern, at the northwest corner of Queens boulevard and Union turnpike, Kew Gardens, Queens county, a business and shopping district. The proof is that the ice, which was between two and three inches thick, was formed in ridges; that the other sidewalks in the vicinity had been cleaned and that sixty-seven hours elapsed between the time when the snow ceased to fall and the accident. Present — Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ.